Exhibit 10.5

LIBERTY OILFIELD SERVICES INC.

LONG TERM INCENTIVE PLAN

1.    Purpose. The purpose of the Liberty Oilfield Services Inc. Long Term
Incentive Plan (the “Plan”) is to provide a means through which (a) Liberty
Oilfield Services Inc., a Delaware corporation (the “Company”), and its
Affiliates may attract and retain able persons as employees, directors and
consultants, thereby enhancing the profitable growth of the Company and its
Affiliates and (b) persons upon whom the responsibilities of the successful
administration and management of the Company and its Affiliates rest, and whose
present and potential contributions to the welfare of the Company and its
Affiliates are of importance, can acquire and maintain stock ownership or awards
the value of which is tied to the performance of the Company, thereby
strengthening their concern for the welfare of the Company and its Affiliates.
Accordingly, the Plan provides for the grant of Options, SARs, Restricted Stock,
Restricted Stock Units, Stock Awards, Dividend Equivalents, Other Stock-Based
Awards, Cash Awards, Substitute Awards, Performance Awards, or any combination
of the foregoing.

2.    Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below:

(a)    “Adjustment Event” has the meaning set forth in Section 8(d).

(b)    “Affiliate” means any corporation, partnership, limited liability
company, limited liability partnership, association, trust or other organization
that, directly or indirectly, controls, is controlled by, or is under common
control with, the Company. For purposes of the preceding sentence, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any entity or organization, shall
mean the possession, directly or indirectly, of the power (i) to vote more than
50% of the securities having ordinary voting power for the election of directors
of the controlled entity or organization or (ii) to direct or cause the
direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities, by contract,
or otherwise.

(c)    “ASC Topic 718” means the Financial Accounting Standards Board Accounting
Standards Codification Topic 718, Compensation – Stock Compensation, as amended
or any successor accounting standard.

(d)    “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit,
Stock Award, Dividend Equivalent, Other Stock-Based Award, Cash Award,
Substitute Award or Performance Award, together with any other right or
interest, granted under the Plan.

(e)    “Award Agreement” means any written instrument (including any employment,
severance or change in control agreement or any resolution of the Committee)
that sets forth the terms, conditions, restrictions and/or limitations
applicable to an Award, in addition to those set forth under the Plan.

(f)    “Board” means the Board of Directors of the Company.

(g)    “Cash Award” means an Award denominated in cash granted under
Section 6(i).



--------------------------------------------------------------------------------

(h)    “Change in Control” means, except as otherwise provided in an Award
Agreement, the occurrence of any of the following events after the Effective
Date:

(i)    A “change in the ownership” of the Company within the meaning of Treasury
Regulation § 1.409A-3(i)(5)(v), whereby any one person, or more than one person
acting as a “group” (for purposes of this Section 2(h)(i), as such term is
defined in Treasury Regulation § 1.409A-3(i)(5)(v)(B)), acquires beneficial
ownership (as such term is defined in Rule 13d-3), directly or indirectly, of
securities in the Company that, together with securities beneficially owned by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the outstanding securities of the Company;

(ii)    A “change in the effective control” of the Company within the meaning of
Treasury Regulation § 1.409A-3(i)(5)(vi), whereby either (A) any one person, or
more than one person acting as a “group” (for purposes of this Section 2(h)(ii),
as such term is defined in Treasury Regulation § 1.409A-3(i)(5)(vi)(D)),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) beneficial ownership (as such
term is defined in Rule 13d-3), directly or indirectly, of securities of the
Company possessing 30% or more of the total voting power of the outstanding
securities of the Company; provided, however, that this clause (ii)(A) shall not
apply to any acquisitions by funds affiliated with Riverstone Holdings LLC or
any of their respective Affiliates (collectively, the “Riverstone Holders”)
until the first date after the Effective Date on which the Riverstone Holders
beneficially own (as such term is defined in Rule 13d-3), directly or
indirectly, less than 20% of the total voting power of the outstanding
securities of the Company; or (B) a majority of the members of the Board are
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board prior to the date of
the appointment or election; or

(iii)    A “change in the ownership of a substantial portion” of the Company’s
assets within the meaning of Treasury Regulation § 1.409A-3(i)(5)(vii), whereby
any one person, or more than one person acting as a “group” (for purposes of
this Section 2(h)(iii), as such term is defined in Treasury Regulation §
1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets of the Company that have a total gross fair market value equal to or more
than 40% of the total gross fair market value of all the assets of the Company
immediately prior to such acquisition or acquisitions.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any portion of an Award that provides for a deferral of
compensation under the Nonqualified Deferred Compensation Rules, the transaction
or event described in clauses (i), (ii) or (iii) above with respect to such
Award (or portion thereof) must also constitute a “change in control event,” as
defined in Treasury Regulation § 1.409A-3(i)(5) to the extent required by the
Nonqualified Deferred Compensation Rules.

(i)    “Change in Control Price” means the amount determined in the following
clause (i), (ii), (iii), (iv) or (v), whichever the Committee determines is
applicable, as follows: (i) the price per share offered to holders of Stock in
any merger or consolidation, (ii) the per share fair market value of the Stock
immediately before the Change in Control or other event

 

2



--------------------------------------------------------------------------------

without regard to assets sold in the Change in Control or other event and
assuming the Company has received the consideration paid for the assets in the
case of a sale of the assets, (iii) the amount distributed per share of Stock in
a dissolution transaction, (iv) the price per share offered to holders of Stock
in any tender offer or exchange offer whereby a Change in Control or other event
takes place, or (v) if such Change in Control or other event occurs other than
pursuant to a transaction described in clauses (i), (ii), (iii), or (iv) of this
Section 2(i), the value per share of the Stock that may otherwise be obtained
with respect to such Awards or to which such Awards track, as determined by the
Committee as of the date determined by the Committee to be the date of
cancellation and surrender of such Awards. In the event that the consideration
offered to stockholders of the Company in any transaction described in this
Section 2(i) or in Section 8(e) consists of anything other than cash, the
Committee shall determine the fair cash equivalent of the portion of the
consideration offered which is other than cash and such determination shall be
binding on all affected Participants to the extent applicable to Awards held by
such Participants.

(j)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including the guidance and regulations promulgated thereunder and
successor provisions, guidance and regulations thereto.

(k)    “Committee” means a committee of two or more directors designated by the
Board to administer the Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist solely of two or more
Qualified Members.

(l)    “Dividend Equivalent” means a right, granted to an Eligible Person under
Section 6(g), to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.

(m)    “Effective Date” means January 11, 2018.

(n)    “Eligible Person” means any individual who, as of the date of grant of an
Award, is an officer or employee of the Company or of any of its Affiliates, and
any other person who provides services to the Company or any of its Affiliates,
including directors of the Company; provided, that, any such individual must be
an “employee” of the Company or any of its parents or subsidiaries within the
meaning of General Instruction A.1(a) to Form S-8 if such individual is granted
an Award that may be settled in Stock. An employee on leave of absence may be an
Eligible Person.

(o)    “Equitable Adjustments” has the meaning set forth in Section 8(d).

(p)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including the guidance, rules and regulations promulgated
thereunder and successor provisions, guidance, rules and regulations thereto.

(q)    “Fair Market Value” means, as of any specified date, (i) if the Stock is
listed on a national securities exchange, the closing sales price of the Stock,
as reported on the stock exchange on that date (or if no sales occur on such
date, on the last preceding date on which such sales of the Stock are so
reported); (ii) if the Stock is not traded on a national securities exchange but
is traded over the counter on such date, the average between the reported high
and low bid and asked prices of Stock on the most recent date on which Stock was
publicly

 

3



--------------------------------------------------------------------------------

traded on or preceding the specified date; or (iii) in the event Stock is not
publicly traded at the time a determination of its value is required to be made
under the Plan, the amount determined by the Committee in its discretion in such
manner as it deems appropriate, taking into account all factors the Committee
deems appropriate, including the Nonqualified Deferred Compensation Rules.
Notwithstanding this definition of Fair Market Value, with respect to one or
more Awards types, or for any other purpose for which the Committee must
determine the Fair Market Value under the Plan, the Committee may elect to
choose a different measurement date or methodology for determining Fair Market
Value so long as the determination is consistent with the Nonqualified Deferred
Compensation Rules and all other applicable laws and regulations.

(r)     “ISO” means any Option intended to be and designated as an “incentive
stock option” within the meaning of Section 422 of the Code.

(s)    “Nonqualified Deferred Compensation Rules” means the limitations or
requirements of Section 409A of the Code, as amended from time to time,
including the guidance and regulations promulgated thereunder and successor
provisions, guidance and regulations thereto.

(t)    “Nonstatutory Option” means any Option that is not intended to be an ISO.

(u)    “Option” means a right, granted to an Eligible Person under Section 6(b),
to purchase Stock at a specified price during specified time periods.

(v)    “Other Stock-Based Award” means an Award granted to an Eligible Person
under Section 6(h).

(w)    “Participant” means a person who has been granted an Award under the Plan
that remains outstanding, including a person who is no longer an Eligible
Person.

(x)    “Performance Award” means an award granted to an Eligible Person under
Section 6(k), the grant, vesting, exercisability and/or settlement of which
(and/or the timing or amount thereof) is subject to the achievement of one or
more performance goals specified by the Committee.

(y)    “Qualified Member” means a member of the Board who is (i) a “non-employee
director” within the meaning of Rule 16b-3(b)(3), and (ii) “independent” under
the listing standards or rules of the securities exchange upon which the Stock
is traded, but only to the extent such independence is required in order to take
the action at issue pursuant to such standards or rules.

(z)    “Restricted Stock” means Stock granted to an Eligible Person under
Section 6(d) that is subject to certain restrictions and to a risk of
forfeiture.

(aa)    “Restricted Stock Unit” means a right, granted to an Eligible Person
under Section 6(e), to receive Stock, cash or a combination thereof at the end
of a specified period (which may or may not be coterminous with the vesting
schedule of the Award).

 

4



--------------------------------------------------------------------------------

(bb)    “Rule 13d-3” means Rule 13d-3, promulgated by the SEC under Section 13
of the Exchange Act.

(cc)    “Rule 16b-3” means Rule 16b-3, promulgated by the SEC under Section 16
of the Exchange Act.

(dd)    “SAR” means a stock appreciation right granted to an Eligible Person
under Section 6(c).

(ee)    “SEC” means the Securities and Exchange Commission.

(ff)    “Section 409A Payment Date” has the meaning set forth in Section 9(k).

(gg)    “Securities Act” means the Securities Act of 1933, as amended from time
to time, including the guidance, rules and regulations promulgated thereunder
and successor provisions, guidance, rules and regulations thereto.

(hh)    “Stock” means the Company’s Class A common stock, par value $0.01 per
share, and such other securities as may be substituted (or re-substituted) for
Stock pursuant to Section 8.

(ii)    “Stock Award” means unrestricted shares of Stock granted to an Eligible
Person under Section 6(f).

(jj)    “Substitute Award” means an Award granted under Section 6(j).

3.    Administration.

(a)    Authority of the Committee. The Plan shall be administered by the
Committee except to the extent the Board elects to administer the Plan, in which
case references herein to the “Committee” shall be deemed to include references
to the “Board.” Subject to the express provisions of the Plan, Rule 16b-3 and
other applicable laws, the Committee shall have the authority, in its sole and
absolute discretion, to:

(i)    designate Eligible Persons as Participants;

(ii)    determine the type or types of Awards to be granted to an Eligible
Person;

(iii)    determine the number of shares of Stock or amount of cash to be covered
by Awards;

(iv)    determine the terms and conditions of any Award, including whether, to
what extent and under what circumstances Awards may be vested, settled,
exercised, cancelled or forfeited (including conditions based on continued
employment or service requirements or the achievement of one or more performance
goals);

 

5



--------------------------------------------------------------------------------

(v)    modify, waive or adjust any term or condition of an Award that has been
granted, which may include the acceleration of vesting, waiver of forfeiture
restrictions, modification of the form of settlement of the Award (for example,
from cash to Stock or vice versa), early termination of a performance period, or
modification of any other condition or limitation regarding an Award;

(vi)    determine the treatment of an Award upon a termination of employment or
other service relationship;

(vii)    impose a holding period with respect to an Award or the shares of Stock
received in connection with an Award;

(viii)    interpret and administer the Plan and any Award Agreement;

(ix)    correct any defect, supply any omission or reconcile any inconsistency
in the Plan, in any Award, or in any Award Agreement; and

(x)    make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.

The express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Affiliates,
stockholders, Participants, beneficiaries, and permitted transferees under
Section 7(a) or other persons claiming rights from or through a Participant.

(b)    Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award granted or to be granted to an Eligible Person who is then subject to
Section 16 of the Exchange Act in respect of the Company where such action is
not taken by the full Board may be taken either (i) by a subcommittee,
designated by the Committee, composed solely of two or more Qualified Members,
or (ii) by the Committee but with each such member who is not a Qualified Member
abstaining or recusing himself or herself from such action; provided, however,
that upon such abstention or recusal, the Committee remains composed solely of
two or more Qualified Members. Such action, authorized by such a subcommittee or
by the Committee upon the abstention or recusal of such non-Qualified Member(s),
shall be the action of the Committee for purposes of the Plan. For the avoidance
of doubt, the full Board may take any action relating to an Award granted or to
be granted to an Eligible Person who is then subject to Section 16 of the
Exchange Act in respect of the Company.

(c)    Delegation of Authority. The Committee may delegate any or all of its
powers and duties under the Plan to a subcommittee of directors or to any
officer of the Company, including the power to perform administrative functions
and grant Awards; provided, however, that such delegation does not (i) violate
applicable law, or (ii) result in the loss of an exemption under Rule
16b-3(d)(1) for Awards granted to Participants subject to Section 16 of the
Exchange Act in respect of the Company. Upon any such delegation, all references
in the Plan to the “Committee,” other than in Section 8, shall be deemed to
include any subcommittee or officer of the Company to whom such powers have been
delegated by the

 

6



--------------------------------------------------------------------------------

Committee. Any such delegation shall not limit the right of such subcommittee
members or such an officer to receive Awards; provided, however, that such
subcommittee members and any such officer may not grant Awards to himself or
herself, a member of the Board, or any executive officer (as defined under Rule
3b-7 promulgated under the Exchange Act) of the Company or an Affiliate, or take
any action with respect to any Award previously granted to himself or herself, a
member of the Board, or any such executive officer of the Company or an
Affiliate. The Committee may also appoint agents who are not executive officers
of the Company or members of the Board to assist in in administering the Plan,
provided that such individuals may not be delegated the authority to grant or
modify any Awards that will, or may, be settled in Stock.

(d)    Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Company or any of its
Affiliates, the Company’s legal counsel, independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee and any officer or employee of the Company or any of its Affiliates
acting at the direction or on behalf of the Committee shall not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and shall, to the fullest extent permitted by law, be indemnified
and held harmless by the Company with respect to any such action or
determination.

(e)    Participants in Non-U.S. Jurisdictions. Notwithstanding any provision of
the Plan to the contrary, to comply with applicable laws in countries other than
the United States in which the Company or any of its Affiliates operates or has
employees, directors or other service providers from time to time, or to ensure
that the Company complies with any applicable requirements of foreign securities
exchanges, the Committee, in its sole discretion, shall have the power and
authority to: (i) determine which of the Company’s Affiliates shall be covered
by the Plan; (ii) determine which Eligible Persons outside the United States are
eligible to participate in the Plan; (iii) modify the terms and conditions of
any Award granted to Eligible Persons outside the United States to comply with
applicable foreign laws or listing requirements of any foreign exchange;
(iv) establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
sub-plans and/or modifications shall be attached to the Plan as appendices),
provided, however, that no such sub-plans and/or modifications shall increase
the share limitations contained in Section 4(a); and (v) take any action, before
or after an Award is granted, that it deems advisable to comply with any
applicable governmental regulatory exemptions or approval or listing
requirements of any such foreign securities exchange. For purposes of the Plan,
all references to foreign laws, rules, regulations or taxes shall be references
to the laws, rules, regulations and taxes of any applicable jurisdiction other
than the United States or a political subdivision thereof.

4.    Stock Subject to Plan.

(a)    Number of Shares Available for Delivery. Subject to adjustment in a
manner consistent with Section 8, 12,908,734 shares of Stock are reserved and
available for delivery with respect to Awards, and such total shall be available
for the issuance of shares upon the exercise of ISOs.

 

7



--------------------------------------------------------------------------------

(b)    Application of Limitation to Grants of Awards. Subject to Section 4(c),
no Award may be granted if the number of shares of Stock that may be delivered
in connection with such Award exceeds the number of shares of Stock remaining
available under the Plan minus the number of shares of Stock issuable in
settlement of or relating to then-outstanding Awards. The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or Substitute Awards) and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award.

(c)    Availability of Shares Not Delivered under Awards. Shares of Stock
subject to an Award under the Plan that expires or is cancelled, forfeited,
exchanged, settled in cash or otherwise terminated (including (i) shares
forfeited with respect to Restricted Stock, and (ii) the number of shares
withheld or surrendered to the Company in payment of any exercise or purchase
price of an Award or taxes relating to Awards) shall not be considered
“delivered shares” under the Plan, shall be available for delivery with respect
to Awards, and shall no longer be considered issuable or related to outstanding
Awards for purposes of Section 4(b). If an Award may be settled only in cash,
such Award need not be counted against any share limit under this Section 4.

(d)    Stock Offered. The shares of Stock to be delivered under the Plan shall
be made available from (i) authorized but unissued shares of Stock, (ii) Stock
held in the treasury of the Company, or (iii) previously issued shares of Stock
reacquired by the Company, including shares purchased on the open market.

5.    Eligibility; Per Person Award Limitations.

(a)    Awards may be granted under the Plan only to Eligible Persons.

(b)    In each calendar year during any part of which the Plan is in effect, a
non-employee member of the Board may not be granted Awards having a value
(determined, if applicable, pursuant to ASC Topic 718) on the date of grant in
excess of $1,000,000, in each case multiplied by the number of full or partial
calendar years in any performance period established with respect to an Award,
if applicable; provided, that, for the calendar year in which a non-employee
member of the Board first commences service on the Board only, the foregoing
limitations shall be doubled; provided, further that, the limits set forth in
this Section 5(b) shall be without regard to grants of Awards, if any, made to a
non-employee member of the Board during any period in which such individual was
an employee of the Company or of any of its Affiliates or was otherwise
providing services to the Company or to any of its Affiliates other than in the
capacity as a director of the Company.

6.    Specific Terms of Awards.

(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 6. Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone, in addition to, or in tandem with any other
Award. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine.

 

8



--------------------------------------------------------------------------------

(b)    Options. The Committee is authorized to grant Options, which may be
designated as either ISOs or Nonstatutory Options, to Eligible Persons on the
following terms and conditions:

(i)    Exercise Price. Each Award Agreement evidencing an Option shall state the
exercise price per share of Stock (the “Exercise Price”) established by the
Committee; provided, however, that except as provided in Section 6(j) or in
Section 8, the Exercise Price of an Option shall not be less than the greater of
(A) the par value per share of the Stock or (B) 100% of the Fair Market Value
per share of the Stock as of the date of grant of the Option (or in the case of
an ISO granted to an individual who owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or its parent
or any of its subsidiaries, 110% of the Fair Market Value per share of the Stock
on the date of grant).

(ii)    Time and Method of Exercise; Other Terms. The Committee shall determine
the methods by which the Exercise Price may be paid or deemed to be paid, the
form of such payment, including cash or cash equivalents, Stock (including
previously owned shares or through a cashless exercise, i.e., “net settlement”,
a broker-assisted exercise, or other reduction of the amount of shares otherwise
issuable pursuant to the Option), other Awards or awards granted under other
plans of the Company or any Affiliate, other property, or any other legal
consideration the Committee deems appropriate (including notes or other
contractual obligations of Participants to make payment on a deferred basis),
the methods by or forms in which Stock will be delivered or deemed to be
delivered to Participants, including the delivery of Restricted Stock subject to
Section 6(d), and any other terms and conditions of any Option. In the case of
an exercise whereby the Exercise Price is paid with Stock, such Stock shall be
valued based on the Stock’s Fair Market Value as of the date of exercise. No
Option may be exercisable for a period of more than ten years following the date
of grant of the Option (or in the case of an ISO granted to an individual who
owns stock possessing more than 10% of the total combined voting power of all
classes of stock of the Company or its parent or any of its subsidiaries, for a
period of more than five years following the date of grant of the ISO).

(iii)    ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code. ISOs may only be
granted to Eligible Persons who are employees of the Company or employees of a
parent or any subsidiary corporation of the Company. Except as otherwise
provided in Section 8, no term of the Plan relating to ISOs (including any SAR
in tandem therewith) shall be interpreted, amended or altered, nor shall any
discretion or authority granted under the Plan be exercised, so as to disqualify
either the Plan or any ISO under Section 422 of the Code, unless the Participant
has first requested the change that will result in such disqualification. ISOs
shall not be granted more than ten years after the earlier of the adoption of
the Plan or the approval of the Plan by the Company’s stockholders.
Notwithstanding the foregoing, to the extent that the aggregate Fair Market
Value of shares of Stock subject to an ISO and the aggregate Fair Market Value
of shares of stock of any parent or subsidiary corporation (within the meaning
of Sections 424(e) and (f) of the Code) subject to any other incentive stock
options of the Company or a parent or subsidiary

 

9



--------------------------------------------------------------------------------

corporation (within the meaning of Sections 424(e) and (f) of the Code) that are
exercisable for the first time by a Participant during any calendar year exceeds
$100,000, or such other amount as may be prescribed under Section 422 of the
Code, such excess shall be treated as Nonstatutory Options in accordance with
the Code. As used in the previous sentence, Fair Market Value shall be
determined as of the date the ISO is granted. If a Participant shall make any
disposition of shares of Stock issued pursuant to an ISO under the circumstances
described in Section 421(b) of the Code (relating to disqualifying
dispositions), the Participant shall notify the Company of such disposition
within the time provided to do so in the applicable award agreement.

(c)    SARs. The Committee is authorized to grant SARs to Eligible Persons on
the following terms and conditions:

(i)    Right to Payment. An SAR is a right to receive, upon exercise thereof,
the excess of (A) the Fair Market Value of one share of Stock on the date of
exercise over (B) the grant price of the SAR as determined by the Committee.

(ii)    Grant Price. Each Award Agreement evidencing an SAR shall state the
grant price per share of Stock established by the Committee; provided, however,
that except as provided in Section 6(j) or in Section 8, the grant price per
share of Stock subject to an SAR shall not be less than the greater of (A) the
par value per share of the Stock or (B) 100% of the Fair Market Value per share
of the Stock as of the date of grant of the SAR.

(iii)    Method of Exercise and Settlement; Other Terms. The Committee shall
determine the form of consideration payable upon settlement, the method by or
forms in which Stock (if any) will be delivered or deemed to be delivered to
Participants, and any other terms and conditions of any SAR. SARs may be either
free-standing or granted in tandem with other Awards. No SAR may be exercisable
for a period of more than ten years following the date of grant of the SAR.

(iv)    Rights Related to Options. An SAR granted in connection with an Option
shall entitle a Participant, upon exercise, to surrender that Option or any
portion thereof, to the extent unexercised, and to receive payment of an amount
determined by multiplying (A) the difference obtained by subtracting the
Exercise Price with respect to a share of Stock specified in the related Option
from the Fair Market Value of a share of Stock on the date of exercise of the
SAR, by (B) the number of shares as to which that SAR has been exercised. The
Option shall then cease to be exercisable to the extent surrendered. SARs
granted in connection with an Option shall be subject to the terms and
conditions of the Award Agreement governing the Option, which shall provide that
the SAR is exercisable only at such time or times and only to the extent that
the related Option is exercisable and shall not be transferable except to the
extent that the related Option is transferrable.

(d)    Restricted Stock. The Committee is authorized to grant Restricted Stock
to Eligible Persons on the following terms and conditions:

(i)    Restrictions. Restricted Stock shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose. Except as provided in Section 7(a)(iii) and
Section 7(a)(iv), during the restricted period applicable to the Restricted
Stock, the Restricted Stock may not be sold, transferred, pledged, hedged,
hypothecated, margined or otherwise encumbered by the Participant.

 

10



--------------------------------------------------------------------------------

(ii)    Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may allow a Participant to elect, or may
require, that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of Restricted Stock, applied to
the purchase of additional Awards or deferred without interest to the date of
vesting of the associated Award of Restricted Stock. Unless otherwise determined
by the Committee and specified in the applicable Award Agreement, Stock
distributed in connection with a Stock split or Stock dividend, and other
property (other than cash) distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.

(e)    Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Eligible Persons on the following terms and conditions:

(i)    Award and Restrictions. Restricted Stock Units shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose.

(ii)    Settlement. Settlement of vested Restricted Stock Units shall occur upon
vesting or upon expiration of the deferral period specified for such Restricted
Stock Units by the Committee (or, if permitted by the Committee, as elected by
the Participant). Restricted Stock Units shall be settled by delivery of (A) a
number of shares of Stock equal to the number of Restricted Stock Units for
which settlement is due, or (B) cash in an amount equal to the Fair Market Value
of the specified number of shares of Stock equal to the number of Restricted
Stock Units for which settlement is due, or a combination thereof, as determined
by the Committee at the date of grant or thereafter.

(f)    Stock Awards. The Committee is authorized to grant Stock Awards to
Eligible Persons as a bonus, as additional compensation, or in lieu of cash
compensation any such Eligible Person is otherwise entitled to receive, in such
amounts and subject to such other terms as the Committee in its discretion
determines to be appropriate.

(g)    Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Eligible Persons, entitling any such Eligible Person to receive
cash, Stock, other Awards, or other property equal in value to dividends or
other distributions paid with respect to a specified number of shares of Stock.
Dividend Equivalents may be awarded on a free-standing basis or in connection
with another Award (other than an Award of Restricted Stock or a Stock Award).
The Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or at a later specified date and, if distributed at a later date,
may be deemed to have been reinvested in additional Stock, Awards, or other
investment vehicles or accrued in a bookkeeping account without interest, and
subject to such restrictions on transferability and risks of forfeiture, as the
Committee may specify. With respect to Dividend Equivalents granted in
connection with another Award, absent a contrary provision in the Award
Agreement, such Dividend Equivalents shall be subject to the same restrictions
and risk of forfeiture as the Award with respect to which the dividends accrue
and shall not be paid unless and until such Award has vested and been earned.

 

11



--------------------------------------------------------------------------------

(h)    Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Stock, purchase rights for Stock, Awards with value and payment contingent upon
performance of the Company or any other factors designated by the Committee, and
Awards valued by reference to the book value of Stock or the value of securities
of, or the performance of, specified Affiliates of the Company. The Committee
shall determine the terms and conditions of such Other Stock-Based Awards. Stock
delivered pursuant to an Other-Stock Based Award in the nature of a purchase
right granted under this Section 6(h) shall be purchased for such consideration,
paid for at such times, by such methods, and in such forms, including cash,
Stock, other Awards, or other property, as the Committee shall determine.

(i)    Cash Awards. The Committee is authorized to grant Cash Awards, on a
free-standing basis or as an element of, a supplement to, or in lieu of any
other Award under the Plan to Eligible Persons in such amounts and subject to
such other terms as the Committee in its discretion determines to be
appropriate.

(j)    Substitute Awards; No Repricing. Awards may be granted in substitution or
exchange for any other Award granted under the Plan or under another plan of the
Company or an Affiliate or any other right of an Eligible Person to receive
payment from the Company or an Affiliate. Awards may also be granted under the
Plan in substitution for awards held by individuals who become Eligible Persons
as a result of a merger, consolidation or acquisition of another entity or the
assets of another entity by or with the Company or an Affiliate. Such Substitute
Awards referred to in the immediately preceding sentence that are Options or
SARs may have an exercise price that is less than the Fair Market Value of a
share of Stock on the date of the substitution if such substitution complies
with the Nonqualified Deferred Compensation Rules and other applicable laws and
exchange rules. Except as provided in this Section 6(j) or in Section 8, without
the approval of the stockholders of the Company, the terms of outstanding Awards
may not be amended to (i) reduce the Exercise Price or grant price of an
outstanding Option or SAR, (ii) grant a new Option, SAR or other Award in
substitution for, or upon the cancellation of, any previously granted Option or
SAR that has the effect of reducing the Exercise Price or grant price thereof,
(iii) exchange any Option or SAR for Stock, cash or other consideration when the
Exercise Price or grant price per share of Stock under such Option or SAR
exceeds the Fair Market Value of a share of Stock or (iv) take any other action
that would be considered a “repricing” of an Option or SAR under the applicable
listing standards of the national securities exchange on which the Stock is
listed (if any).

(k)    Performance Awards. The Committee is authorized to designate any of the
Awards granted under the foregoing provisions of this Section 6 as Performance
Awards. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance goals
applicable to a Performance Award, and may exercise its discretion to reduce or
increase the amounts payable under any Performance Award. Performance goals may
differ for Performance Awards granted to any one Participant or to different
Participants. The performance period applicable to any Performance Award shall
be set by the Committee in its discretion but shall not exceed ten years.

 

12



--------------------------------------------------------------------------------

7.    Certain Provisions Applicable to Awards.

(a)    Limit on Transfer of Awards.

(i)    Except as provided in Sections 7(a)(iii) and (iv), each Option and SAR
shall be exercisable only by the Participant during the Participant’s lifetime,
or by the person to whom the Participant’s rights shall pass by will or the laws
of descent and distribution. Notwithstanding anything to the contrary in this
Section 7(a), an ISO shall not be transferable other than by will or the laws of
descent and distribution.

(ii)    Except as provided in Sections 7(a)(i), (iii) and (iv), no Award, other
than a Stock Award, and no right under any such Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate.

(iii)    To the extent specifically provided by the Committee, an Award may be
transferred by a Participant without consideration to immediate family members
or related family trusts, limited partnerships or similar entities or on such
terms and conditions as the Committee may from time to time establish.

(iv)    An Award may be transferred pursuant to a domestic relations order
entered or approved by a court of competent jurisdiction upon delivery to the
Company of a written request for such transfer and a certified copy of such
order.

(b)    Form and Timing of Payment under Awards; Deferrals. Subject to the terms
of the Plan and any applicable Award Agreement, payments to be made by the
Company or any of its Affiliates upon the exercise or settlement of an Award may
be made in such forms as the Committee shall determine in its discretion,
including cash, Stock, other Awards or other property, and may be made in a
single payment or transfer, in installments, or on a deferred basis (which may
be required by the Committee or permitted at the election of the Participant on
terms and conditions established by the Committee); provided, however, that any
such deferred or installment payments will be set forth in the Award Agreement.
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.

(c)    Evidencing Stock. The Stock or other securities of the Company delivered
pursuant to an Award may be evidenced in any manner deemed appropriate by the
Committee in its sole discretion, including in the form of a certificate issued
in the name of the Participant or by book entry, electronic or otherwise, and
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Stock or other
securities are then listed, and any applicable federal, state or other laws, and
the Committee may cause a legend or legends to be inscribed on any such
certificates to make appropriate reference to such restrictions. Further, if
certificates representing Restricted Stock are registered in the name of the
Participant, the Company may retain physical possession of the certificates and
may require that the Participant deliver a stock power to the Company, endorsed
in blank, related to the Restricted Stock.

 

13



--------------------------------------------------------------------------------

(d)    Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine, but shall not be granted
for less than the minimum lawful consideration.

(e)    Additional Agreements. Each Eligible Person to whom an Award is granted
under the Plan may be required to agree in writing, as a condition to the grant
of such Award or otherwise, to subject an Award that is exercised or settled
following such Eligible Person’s termination of employment or service to a
general release of claims and/or a noncompetition or other restricted covenant
agreement in favor of the Company and its Affiliates, with the terms and
conditions of such agreement(s) to be determined in good faith by the Committee.

8.    Subdivision or Consolidation; Recapitalization; Change in Control;
Reorganization.

(a)    Existence of Plans and Awards. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Company,
the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities ahead of or affecting Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.

(b)    Additional Issuances. Except as expressly provided herein, the issuance
by the Company of shares of stock of any class, including upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Stock subject to Awards theretofore granted or the purchase price per
share of Stock, if applicable.

(c)    Subdivision or Consolidation of Shares. The terms of an Award and the
share limitations under the Plan shall be subject to adjustment by the Committee
from time to time, in accordance with the following provisions:

(i)    If at any time, or from time to time, the Company shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock, or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock or in the event the Company
distributes an extraordinary cash dividend, then, as appropriate (A) the maximum
number of shares of Stock available for delivery with respect to Awards and
applicable limitations with respect to Awards provided in Section 4 and
Section 5 (other than cash limits) shall be increased proportionately, and the
kind of shares or other securities available for the Plan shall be appropriately
adjusted, (B) the number of shares of Stock (or other kind of shares or
securities) that may be acquired under any then outstanding

 

14



--------------------------------------------------------------------------------

Award shall be increased proportionately, and (C) the price (including the
Exercise Price or grant price) for each share of Stock (or other kind of shares
or securities) subject to then outstanding Awards shall be reduced
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions;
provided, however, that in the case of an extraordinary cash dividend that is
not an Adjustment Event, the adjustment to the number of shares of Stock and the
Exercise Price or grant price, as applicable, with respect to an outstanding
Option or SAR may be made in such other manner as the Committee may determine
that is permitted pursuant to applicable tax and other laws, rules and
regulations.

(ii)    If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, by reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, then,
as appropriate (A) the maximum number of shares of Stock available for delivery
with respect to Awards and applicable limitations with respect to Awards
provided in Section 4 and Section 5 (other than cash limits) shall be decreased
proportionately, and the kind of shares or other securities available for the
Plan shall be appropriately adjusted, (B) the number of shares of Stock (or
other kind of shares or securities) that may be acquired under any then
outstanding Award shall be decreased proportionately, and (C) the price
(including the Exercise Price or grant price) for each share of Stock (or other
kind of shares or securities) subject to then outstanding Awards shall be
increased proportionately, without changing the aggregate purchase price or
value as to which outstanding Awards remain exercisable or subject to
restrictions.

(d)    Recapitalization. In the event of any change in the capital structure or
business of the Company or other corporate transaction or event that would be
considered an “equity restructuring” within the meaning of ASC Topic 718 and, in
each case, that would result in an additional compensation expense to the
Company pursuant to the provisions of ASC Topic 718, if adjustments to Awards
with respect to such event were discretionary or otherwise not required (each
such an event, an “Adjustment Event”), then the Committee shall equitably adjust
(i) the aggregate number or kind of shares that thereafter may be delivered
under the Plan, (ii) the number or kind of shares or other property (including
cash) subject to an Award, (iii) the terms and conditions of Awards, including
the purchase price or Exercise Price of Awards and performance goals, as
applicable, and (iv) the applicable limitations with respect to Awards provided
in Section 4 and Section 5 (other than cash limits) to equitably reflect such
Adjustment Event (“Equitable Adjustments”). In the event of any change in the
capital structure or business of the Company or other corporate transaction or
event that would not be considered an Adjustment Event, and is not otherwise
addressed in this Section 8, the Committee shall have complete discretion to
make Equitable Adjustments (if any) in such manner as it deems appropriate with
respect to such other event.

(e)    Change in Control and Other Events. Except to the extent otherwise
provided in any applicable Award Agreement, vesting of any Award shall not occur
solely upon the occurrence of a Change in Control and, in the event of a Change
in Control or other changes in the Company or the outstanding Stock by reason of
a recapitalization, reorganization, merger, consolidation, combination, exchange
or other relevant change occurring after the date of the grant of any Award, the
Committee, acting in its sole discretion without the consent or approval of any
holder, may exercise any power enumerated in Section 3 (including the power to
accelerate vesting, waive any forfeiture conditions or otherwise modify or
adjust any other

 

15



--------------------------------------------------------------------------------

condition or limitation regarding an Award) and may also effect one or more of
the following alternatives, which may vary among individual holders and which
may vary among Awards held by any individual holder:

(i)    accelerate the time of exercisability of an Award so that such Award may
be exercised in full or in part for a limited period of time on or before a date
specified by the Committee, after which specified date all unexercised Awards
and all rights of holders thereunder shall terminate;

(ii)    redeem in whole or in part outstanding Awards by requiring the mandatory
surrender to the Company by selected holders of some or all of the outstanding
Awards held by such holders (irrespective of whether such Awards are then vested
or exercisable) as of a date, specified by the Committee, in which event the
Committee shall thereupon cancel such Awards and pay to each holder an amount of
cash or other consideration per Award (other than a Dividend Equivalent or Cash
Award, which the Committee may separately require to be surrendered in exchange
for cash or other consideration determined by the Committee in its discretion)
equal to the Change in Control Price, less the Exercise Price with respect to an
Option and less the grant price with respect to a SAR, as applicable to such
Awards; provided, however, that to the extent the Exercise Price of an Option or
the grant price of an SAR exceeds the Change in Control Price, such Award may be
cancelled for no consideration;

(iii)    cancel Awards that remain subject to a restricted period as of the date
of a Change in Control or other such event without payment of any consideration
to the Participant for such Awards; or

(iv)    make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Change in Control or other such event (including the
substitution, assumption, or continuation of Awards by the successor company or
a parent or subsidiary thereof);

provided, however, that so long as the event is not an Adjustment Event, the
Committee may determine in its sole discretion that no adjustment is necessary
to Awards then outstanding. If an Adjustment Event occurs, this Section 8(e)
shall only apply to the extent it is not in conflict with Section 8(d).

9.    General Provisions.

(a)    Tax Withholding. The Company and any of its Affiliates are authorized to
withhold from any Award granted, or any payment relating to an Award, including
from a distribution of Stock, taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company, its Affiliates and
Participants to satisfy the payment of withholding taxes and other tax
obligations relating to any Award in such amounts as may be determined by the
Committee. The Committee shall determine, in its sole discretion, the form of
payment acceptable for such tax withholding obligations, including the delivery
of cash or cash equivalents, Stock (including previously owned shares, net
settlement, a broker-assisted sale, or

 

16



--------------------------------------------------------------------------------

other cashless withholding or reduction of the amount of shares otherwise
issuable or delivered pursuant to the Award), other property, or any other legal
consideration the Committee deems appropriate. Any determination made by the
Committee to allow a Participant who is subject to Rule 16b-3 to pay taxes with
shares of Stock through net settlement or previously owned shares shall be
approved by either a committee made up of solely two or more Qualified Members
or the full Board. If such tax withholding amounts are satisfied through net
settlement or previously owned shares, the maximum number of shares of Stock
that may be so withheld or surrendered shall be the number of shares of Stock
that have an aggregate Fair Market Value on the date of withholding or surrender
equal to the aggregate amount of such tax liabilities determined based on the
greatest withholding rates for federal, state, foreign and/or local tax
purposes, including payroll taxes, that may be utilized without creating adverse
accounting treatment for the Company with respect to such Award, as determined
by the Committee.

(b)    Limitation on Rights Conferred under Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or any of its Affiliates, (ii) interfering in
any way with the right of the Company or any of its Affiliates to terminate any
Eligible Person’s or Participant’s employment or service relationship at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and/or
employees and/or other service providers, or (iv) conferring on a Participant
any of the rights of a stockholder of the Company unless and until the
Participant is duly issued or transferred shares of Stock in accordance with the
terms of an Award.

(c)    Governing Law; Submission to Jurisdiction. All questions arising with
respect to the provisions of the Plan and Awards shall be determined by
application of the laws of the State of Delaware, without giving effect to any
conflict of law provisions thereof, except to the extent Delaware law is
preempted by federal law. The obligation of the Company to sell and deliver
Stock hereunder is subject to applicable federal and state laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock. With respect to any
claim or dispute related to or arising under the Plan, the Company and each
Participant who accepts an Award hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in the State of
Delaware.

(d)    Severability and Reformation. If any provision of the Plan or any Award
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect. If any of the terms or
provisions of the Plan or any Award Agreement conflict with the requirements of
Rule 16b-3 (as those terms or provisions are applied to Eligible Persons who are
subject to Section 16 of the Exchange Act) or Section 422 of the Code (with
respect to ISOs), then those conflicting terms or provisions shall be deemed
inoperative to the extent they so conflict with the requirements of Rule 16b-3
(unless the Board or the Committee, as appropriate, has expressly determined
that the Plan or such Award should

 

17



--------------------------------------------------------------------------------

not comply with Rule 16b-3) or Section 422 of the Code, in each case, only to
the extent Rule 16b-3 and such sections of the Code are applicable. With respect
to ISOs, if the Plan does not contain any provision required to be included
herein under Section 422 of the Code, that provision shall be deemed to be
incorporated herein with the same force and effect as if that provision had been
set out at length herein; provided, further, that, to the extent any Option that
is intended to qualify as an ISO cannot so qualify, that Option (to that extent)
shall be deemed a Nonstatutory Option for all purposes of the Plan.

(e)    Unfunded Status of Awards; No Trust or Fund Created. The Plan is intended
to constitute an “unfunded” plan for certain incentive awards. Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other person. To the extent that any person acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any general unsecured creditor of
the Company or such Affiliate.

(f)    Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable.
Nothing contained in the Plan shall be construed to prevent the Company or any
of its Affiliates from taking any corporate action which is deemed by the
Company or such Affiliate to be appropriate or in its best interest, whether or
not such action would have an adverse effect on the Plan or any Award made under
the Plan. No employee, beneficiary or other person shall have any claim against
the Company or any of its Affiliates as a result of any such action.

(g)    Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
in its sole discretion whether cash, other securities, or other property shall
be paid or transferred in lieu of any fractional shares of Stock or whether such
fractional shares of Stock or any rights thereto shall be cancelled, terminated,
or otherwise eliminated with or without consideration.

(h)    Interpretation. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof. Words in the masculine gender shall include
the feminine gender, and, where appropriate, the plural shall include the
singular and the singular shall include the plural. In the event of any conflict
between the terms and conditions of an Award Agreement and the Plan, the
provisions of the Plan shall control. The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter.
References herein to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and not
prohibited by the Plan.

 

18



--------------------------------------------------------------------------------

(i)    Facility of Payment. Any amounts payable hereunder to any individual
under legal disability or who, in the judgment of the Committee, is unable to
manage properly his financial affairs, may be paid to the legal representative
of such individual, or may be applied for the benefit of such individual in any
manner that the Committee may select, and the Company shall be relieved of any
further liability for payment of such amounts.

(j)    Conditions to Delivery of Stock. Nothing herein or in any Award Agreement
shall require the Company to issue any shares with respect to any Award if that
issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act, any other applicable statute or regulation, or
the rules of any applicable securities exchange or securities association, as
then in effect. In addition, each Participant who receives an Award under the
Plan shall not sell or otherwise dispose of Stock that is acquired upon grant,
exercise or vesting of an Award in any manner that would constitute a violation
of any applicable federal or state securities laws, the Plan or the rules,
regulations or other requirements of the SEC or any stock exchange upon which
the Stock is then listed. At the time of any exercise of an Option or SAR, or at
the time of any grant of any other Award, the Company may, as a condition
precedent to the exercise of such Option or SAR or settlement of any other
Award, require from the Participant (or in the event of his or her death, his or
her legal representatives, heirs, legatees, or distributees) such written
representations, if any, concerning the holder’s intentions with regard to the
retention or disposition of the shares of Stock being acquired pursuant to the
Award and such written covenants and agreements, if any, as to the manner of
disposal of such shares as, in the opinion of counsel to the Company, may be
necessary to ensure that any disposition by that holder (or in the event of the
holder’s death, his or her legal representatives, heirs, legatees, or
distributees) will not involve a violation of the Securities Act, any other
applicable state or federal statute or regulation, or any rule of any applicable
securities exchange or securities association, as then in effect. Stock or other
securities shall not be delivered pursuant to any Award until payment in full of
any amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including any Exercise Price, grant price, or tax withholding) is
received by the Company.

(k)    Section 409A of the Code. It is the general intention, but not the
obligation, of the Committee to design Awards to comply with or to be exempt
from the Nonqualified Deferred Compensation Rules, and Awards will be operated
and construed accordingly. Neither this Section 9(k) nor any other provision of
the Plan is or contains a representation to any Participant regarding the tax
consequences of the grant, vesting, exercise, settlement, or sale of any Award
(or the Stock underlying such Award) granted hereunder, and should not be
interpreted as such. In no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules. Notwithstanding any provision in the Plan or an Award
Agreement to the contrary, in the event that a “specified employee” (as defined
under the Nonqualified Deferred Compensation Rules) becomes entitled to a
payment under an Award that would be subject to additional taxes and interest
under the Nonqualified Deferred Compensation Rules if the Participant’s receipt
of such payment or benefits is not delayed until the earlier of (i) the date of
the Participant’s death, or (ii)

 

19



--------------------------------------------------------------------------------

the date that is six months after the Participant’s “separation from service,”
as defined under the Nonqualified Deferred Compensation Rules (such date, the
“Section 409A Payment Date”), then such payment or benefit shall not be provided
to the Participant until the Section 409A Payment Date. Any amounts subject to
the preceding sentence that would otherwise be payable prior to the Section 409A
Payment Date will be aggregated and paid in a lump sum without interest on the
Section 409A Payment Date. The applicable provisions of the Nonqualified
Deferred Compensation Rules are hereby incorporated by reference and shall
control over any Plan or Award Agreement provision in conflict therewith.

(l)    Clawback. The Plan and all Awards granted hereunder are subject to any
written clawback policies that the Company, with the approval of the Board or an
authorized committee thereof, may adopt either prior to or following the
Effective Date, including any policy adopted to conform to the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and rules promulgated
thereunder by the SEC and that the Company determines should apply to Awards.
Any such policy may subject a Participant’s Awards and amounts paid or realized
with respect to Awards to reduction, cancelation, forfeiture or recoupment if
certain specified events or wrongful conduct occur, including an accounting
restatement due to the Company’s material noncompliance with financial reporting
regulations or other events or wrongful conduct specified in any such clawback
policy.

(m)    Status under ERISA. The Plan shall not constitute an “employee benefit
plan” for purposes of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended.

(n)    Plan Effective Date and Term. The Plan was adopted by the Board to be
effective on the Effective Date. No Awards may be granted under the Plan on and
after the tenth anniversary of the Effective Date. However, any Award granted
prior to such termination (or any earlier termination pursuant to Section 10),
and the authority of the Board or Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award in accordance with the terms of the Plan, shall extend beyond
such termination until the final disposition of such Award.

10.    Amendments to the Plan and Awards. The Committee may amend, alter,
suspend, discontinue or terminate any Award or Award Agreement, the Plan or the
Committee’s authority to grant Awards without the consent of stockholders or
Participants, except that any amendment or alteration to the Plan, including any
increase in any share limitation, shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Committee action if such stockholder approval is required by any federal or
state law or regulation or the rules of any stock exchange or automated
quotation system on which the Stock may then be listed or quoted, and the
Committee may otherwise, in its discretion, determine to submit other changes to
the Plan to stockholders for approval; provided, that, without the consent of an
affected Participant, no such Committee action may materially and adversely
affect the rights of such Participant under any previously granted and
outstanding Award. For purposes of clarity, any adjustments made to Awards
pursuant to Section 8 will be deemed not to materially and adversely affect the
rights of any Participant under any previously granted and outstanding Award and
therefore may be made without the consent of affected Participants.

 

20